Citation Nr: 1517833	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  05-40 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ethan F. Maron, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1999 to December 2002.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in January 2005 by the RO in St. Louis, Missouri.  The RO in North Little Rock, Arkansas currently has jurisdiction over the Veteran's records.

The Veteran provided testimony at a January 2007 hearing held at the RO before a Veterans Law Judge who has since left the Board's employment.  A transcript of the hearing is associated with the claims file, and has been reviewed in full.  In February 2015, the Veteran was offered another hearing before the Board.  The February 2015 notice advised the Veteran that if he did not respond within 30 days, the Board would proceed to adjudicate his claim.  The Veteran has not replied to the February 2015 notice.  Further, in late February 2015, the Veteran submitted a separate notice response form indicating that he had no further information or evidence to submit to VA, and that he wished his claim to be adjudicating as soon as possible.  Therefore, the Board finds that adjudication of the instant appeal may go forward without another hearing. 

The Board remanded the issue of entitlement to TDIU in June 2010, May 2013, and May 2014 for further development.  It is now returned to the Board.

As discussed further below, the Board concludes that an additional remand is required in this case, as the agency of original jurisdiction (AOJ) has not substantially complied with the Board's remand directives in their entirety.  Such compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure remand compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts entitlement to a TDIU.  VA regulations provide a TDIU rating may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the VA, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent disability or more.  38 C.F.R. § 4.16(a).  However, 38 C.F.R. § 4.16(b) provides that all veterans who do not meet the schedular criteria for TDIU but are otherwise unable to secure and follow substantially gainful occupation by reason of service-connected disabilities shall be referred to the Director, Compensation and Pension Service, for consideration of an extra-schedular rating of unemployability.

The Veteran's combined evaluation for compensation is 50 percent, effective January 12, 2004.  This combined evaluation is based upon 30 percent evaluations for fascial injury of the cervical spine and for a depressive disorder.  The Veteran does not meet the schedular requirements for TDIU.

In its May 2014 remand order, the Board directed the RO to obtain a VA spine examination and a VA mental examination.  In particular, the Board instructed the examiners to "identify all of the symptoms and functional loss caused by the cervical spine disability and explain their impact on [the Veteran's] capability to perform physical and sedentary employment."  The June 2014 VA mental examination concluded the mental condition was moderate and "does not preclude employment" but provided no rationale for this statement.  The June 2014 VA cervical spine examination report described the Veteran's work-related limitations as "pain stiffness tilt twist lift", without elaboration.  The Board finds that this list does not constitute substantial compliance with its May 2014 remand directive.  The RO must, therefore, obtain an addendum opinion.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Kightly v. Brown, 6 Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 (1998) (medical opinions must be supported by clinical findings in the record and conclusions of medical professionals which are not accompanied by a factual predicate in the record are not probative medical opinions).

The Board observes that the most recent VA treatment records associated with the claims file were produced in June 2014.  In order to ensure that all relevant medical records are associated with the claims file, up-to-date VA Medical Center treatment records should be obtained on remand.  Additionally, the Veteran should be afforded the opportunity to submit additional private treatment evidence as he believes relevant to his claim, or to identify such evidence and authorize VA to obtain it.  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify all records of VA and non-VA health-care providers who have treated or examined him for service connected condition.  After obtaining any appropriate authorizations for release of medical information, the RO must seek to obtain any potentially relevant records that have not been previously received from each health-care provider the Veteran identifies.  

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.

2.  After the records noted above have been associated with the claims file, the Veteran should be scheduled for a Social and Industrial Survey to ascertain if the Veteran's service-connected disabilities alone preclude him from securing and following substantially gainful employment in light of his work history and level of education.  The Veteran's claims file should be made available to the examiner and reviewed in connection with the examination.  The examiner should comment on the functional limitations from the service-connected disabilities and explain how they impact the Veteran's ability to work.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  Thereafter, conduct any additional development deemed necessary, including forwarding the Veteran's claim to the Director of VA's Compensation and Pension Service if appropriate.  Then, re-adjudicate the appeal.  If the appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case, and allow an appropriate time for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




